Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over over Zaretsky et al. (United States Patent Application Publication US 2006/0230299), hereinafter Zaretsky, in view of Ahluwalia et al. (United States Patent Application Publication US 2012/0072745), hereinafter Ahluwalia.

Regarding claim 1, Zaretsky teaches the method comprising: managing, using a software-defined power (SDP) architecture, power usage among a plurality of server racks in active mode processing a set of workloads in the data center, ([0003] “A "blade server" is a general term often used to refer to a system architecture that houses multiple server modules or blades in a single chassis.” [0019] “The blade power usage level management system of the present invention better manages usage of chassis power by recognizing the different operational modes and configurations for blades and their related power usage level needs.” A blade server with a plurality of servers are )
wherein each server rack of the plurality of server racks comprises a plurality of hardware servers; ([0003] “A "blade server" is a general term often used to refer to a system architecture that houses multiple server modules or blades in a single chassis.”)
determining, using the SDP architecture, whether power safety criteria are met to safely join the new server rack to the plurality of server racks prior to transitioning the new server rack from the standby mode to the active mode; (FIG. 3 308, FIG. 4 414) and 
transitioning, using a boot manager, the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks in response to the SDP architecture determining that the power safety criteria are met, (FIG. 3 310, FIG. 4 422 426)
wherein the boot manager begins a boot deploy process that includes powering up the new server rack. (FIG. 4 422 426)
However, Zaretsky does not teach detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center; ensuring, using the SDP architecture, that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode. 
Ahluwalia teaches detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center; ([0018] “The external power management entity acts as an 15, agent to a user who is typically a datacenter administrator, 20 by managing power to the servers on the behalf of the user 15. 15 The user can utilize a user interface included with the 14 power  management entity to create a group of servers 20 to be power managed by identifying selected servers to be included in the group.” [0021] “The power consumption of the server 20 may also be adjusted by selectively  invoking a reduced power state of the server such as a hibernation or sleep state, or by powering off the server 20.” [0023] “this amount of power P aux preferably does not count toward the power budget for a group, because this amount of power must be provided to the server even when the server is powered off, and even when the server is not part of a recognized group.” [0034] “one or more servers may be added to a group if more datacenter power becomes available for budgeting.” Fig. 7 70 “User instructs agent to add a server to group at given priority” One or more servers to be added to a group is interpreted as a new server rack to be added to the plurality of server racks in the active mode processing the set of workloads in the data center. Ahluwali teaches one or more servers in the power-off state, which does not have power to perform workload. One or more servers in the power-off state is interpreted as a new server rack in standby mode without a workload. Based on the user instruction, agents detects and selects one or more servers in the standby mode without a workload to be added into the group that is performing a workload. Furthermore, the power management entity acts as an agent to a user for power management for servers to be included in the groups. In order for the agent or the power management entity to perform power management on the selected or detected server to be added to the group, a new server must be detected.) ensuring, using the SDP architecture, that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode. ([0017] “The power management entity may include hardware and/or software combined with an existing power management suite, such as with IBM Systems Director.” [0036] “If the agent is successful in contacting the server, then the agent retrieves the value of P aux associated with that server in step 76. If sufficient power is available to grant at least this amount of power, according to conditional step 78, then the server is added to the group according to step 80.” [0037] “If there is an unexpired server power allocation, then the agent attempts to contact the server according to step 94.” [0031] “Conditional step 52 is to determine whether sufficient power remains in the power budget to grant the request.” Before the power is supplied to the new servers, which is interpreted as prior to transitioning the new server rack to the active mode, the information regarding the new servers are retrieved by the agent, which is interpreted as controlling and monitoring the new server rack. As discussed above, the power management entity acts as an agent to manage power to servers. Furthermore, the power management entity is a software. As well known in the art, the software is constructed with codes to perform functions. Various functions of the software are coded separated and the name is given to that chunks of the codes or functions. Thus, different functions of the power management entity can be given with different names. Therefore, portion of the power management entity to perform controlling and monitoring the new server rack is interpreted as the SDP architecture.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky by incorporating the teaching of Ahluwalia of detecting a new server rack, ensuring that the new server racks are controlled and monitored prior to transitioning to the active state. They are all directed toward controlling servers. As recognized by Ahluwalia, a multi-server chassis including multiple server bays are closed spaced and aligned to consolidate the servers in a compact, high-density arrangement, which shares support modules, such as a power supply module and a supervisory controller for managing power and other chassis resources. ([0005]) Thus, when new server racks are introduced, in order to make sure that the power is sufficient for the entire system, the new servers needs to be monitored and controlled for the limited power budget allocated to the system. Otherwise, all the other servers in the active are affected by the insufficient power due to the newly introduced servers. Therefore, it would be advantageous to incorporate the teaching of Ahluwalia of detecting a new server rack, ensuring that the new server racks are controlled and monitored prior to transitioning to the active state in order to provide the sufficient power to the entire system.

Regarding claim 11, Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
Ahluwalia further teaches wherein the standby mode is one of a no power state or a low power state without processing any workload. ([0023] “every server will be allocated at least P aux (that preferably does not count toward the group power budget), even if a power allocation 34 is not granted, or after the expiration of the power allocation 34. Again, this amount of power P aux preferably does not count toward the power budget for a group, because this amount of power must be provided to the server even when the server is powered off, and even when the server is not part of a recognized group.” P aux is a power off state.)

Regarding claim 12, the claim 12 is the apparatus claims of the method claim 1. Zaretsky further teaches a bus system ([0017] “The BIOS device 210 communicates with the CPU 208 and the memory 206 through one or more buses 212 or other connections, as desired.”) and a storage device connected to the bust system, wherein the storage device stores program instructions. ([0017] “the blade 104/105 includes a baseboard management controller (BMC) 202 coupled to a BIOS (basic input/output system) device 210, which can be, for example, a programmable device, such as an EEPROM (electrically erasable programmable read only memory)…The BIOS device 210 communicates with the CPU 208 and the memory 206 through one or more buses 212 or other connections, as desired.”) The claim 12 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia teaches all the limitations of the claim 12.

Regarding claim 16, the claim 16 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claim 1. The claims 16 and 18 do not further teach or define the limitations over the limitations recited in the rejected claims 1, above. Therefore, Zaretsky in view of Ahluwalia teaches all the limitations of the claim 16.

Claims 2, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwalia as applied to claims 1, 12, and 16 above, and further in view of Cohen et al. (United States Patent Application Publication US 2003/0005339), hereinafter Cohen.

Regarding claim 2, Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
Ahluwalia teaches assigning, using the SDP architecture, the new server rack to the new SDP worker service. ([0018] “The external power management entity acts as an agent to a user who is typically a datacenter administrator, by managing power to the servers on the behalf of the user 15. The user can utilize a user interface included with the 14 power management entity to create a group of servers 20 to be power managed by identifying selected servers to be included in the group.” [0036] “If the agent is successful in contacting the server, then the agent retrieves the value of P aux associated with that server in step 76. If sufficient power is available to grant at least this amount of power, according to conditional step 78, then the server is added to the group according to step 80… If an amount of power is subsequently available in the power budget, then the agent may add the server to the group at a later time.” As discussed above in the claim 1, the power management entity acting as an agent is a software. Thus, each step or each function while adding the server to the group is performed by the power management entity. Assigning the new server rack to the new SDP worker service is interpreted as the function of the power management entity for a server to be added to the group. Thus, the chunk or the portion of the power management entity to perform the function of the power management entity for a server to be added to the group is interpreted as the new SDP worker service.)
wherein the new SDP worker service controls and monitors power consumption data for the new server rack; ([0036] “If the agent is successful in contacting the server, then the agent retrieves the value of P aux associated with that server in step 76.” As discussed above, portion of the power management entity to perform controlling and monitoring the new server rack is interpreted as the SDP architecture. Furthermore, the agent retrieves the value of P aux associated with the server, which requests to be added to the group. Furthermore, in the paragraph [0018], the power management acting as an agent manages power to the server.)
However, Zaretsky in view of Ahluwalia does not teach adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode.
Cohen teaches adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. (Fig. 2 & [0007] “If step S5 determines that power supply 12 can not provide sufficient power to satisfy the new power requirement, then in step S6 power controller 16 determines whether the power provided to the computers l0a- 10n, including the new computer, can be reduced, with all of the computers operating at a reduced capacity, for example receiving 75% of their respective usual power requirements. If so, then in step S7, the power is reduced to all of the computers, including providing the additional computer less power than indicated in its request for power. The process then returns to step S3.” The power to supply the group of computers, which is interpreted as the plurality of server racks in the active mode, and a newly added computer, which is interpreted as the new server rack in the standby mode or powered off mode, is determined if it is sufficient to supply new power requirement, which is interpreted as to account for addition of the new server rack to the plurality of server racks. At the step S6 and S7, the power to the new computer is not supplied since the power to computer 10a-n are being adjusted to have sufficient power for the newly added computer. Thus, the power budget to the computers is adjusted or reduced before providing the low power to the newly added computer.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia by incorporating the teaching of Cohen of adjusting the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. They are all directed toward power management in a group of computers. As recognized by Cohen, If an additional computer is added to the system, that increases the power requirements of the system. If the new power requirements exceed the maximum power capacity of the power supply, the entire system might shut down. ([0002]) Thus, by reducing power budget to the computer in the active mode before adding a new computer or a server, the power requirements for all the servers and the newly added server can be met with the maximum power capacity of the power supply. Therefore, it would be advantageous to incorporate the teaching of Cohen of adjusting the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode in order to avoid the power failure of the entire system.

Regarding claim 13, the claim 13 is the apparatus claims of the method claims 3. The claim 13 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Cohen teaches all the limitations of the claim 13.

Regarding claim 17, the claim 17 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 2 and 13. The claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia in view of Cohen teaches all the limitations of the claim 17. 

Claims 4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwlia as applied to claim 1, 12, and 16 above, and further in view of Lin et al. (United States Patent Application Publication US 2019/0171276), hereinafter Lin.

Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
However, Zaretsky in view of Ahluwalia does not teach notifying, using the resource inventory manager that detected the new server rack, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack.
Lin teaches notifying, using the resource inventory manager that detected the new server rack, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. ([0016] “for newly connected servers, the data center management service can be provided a schedule of the for newly connected servers. The schedule can then be updated so the datacenter management service has an accurate list of newly added servers and a date and possibly time they are expected to be assigned other services to provide. Before transferring the newly connected server to provide other services, the operator may signal the datacenter management service that the particular server is being reassigned.” [0030] “At block 310, the routine 300 receives and/or maintains schedule of spare datacenter capacity…an operator may indicate newly connected servers are available and may specify a date and possibly time when the servers will be assigned to provide particular services; that there are servers with unused capacity and may specify a date and possibly time when the servers are expected to be used for special circumstances or will be again assigned to provide their usual services.” [0032] “At block 320, the routine 300 identifies spare servers. The process for identifying spare servers is illustrated in FIG. 3B and described in further detail below.” [0033] “Assigning a workload may include transmitting the URL received with the request. The routine 300 may also store an indication of which server(s) various workloads are assigned to.” [0039] “the routine 350 iteratively allocates servers in the server cluster identified at block 360 to complete the workload until the electrical power budget would be exhausted.” Spare servers, such as newly added servers or servers with unused capacity, are identified to assign a workload, which is interpreted as an existence of the new server rack for scheduling the set of workloads on the new server rack. The step to identify newly connected servers by the datacenter management service is also interpreted as the resource inventory manager that detected the new server rack. Furthermore, the schedule of the newly connected servers is provided or notified to the data center management service.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia by incorporating the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. They are all directed toward power management in the servers. As recognized by Lin, since number of servers to be decommissioned can be in thousands, which will remain in an idle state in the data centers for a period of time. ([0005]) By notifying that a new server is available, the workload can be assigned to the new servers before decommissioning the servers to increase the efficient use of spare datacenter capacity. ([0023], [0024]) Therefore, it would be advantageous to incorporate the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack in order to increase the efficient use of spare datacenter capacity or a new server.

Regarding claim 15, the claim 15 is the apparatus claims of the method claim 4. The claim 15 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Lin teaches all the limitations of the claim 15.

Regarding claim 19, the claim 19 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 4 and 15. The claim 19 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Lin teaches all the limitations of the claim 19. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwalia as applied to claims 1 and 16 above, and further in view of Goodrum et al. (United States Patent Application Publication US 2007/0300083), hereinafter Goodrum.

Regarding claim 10, Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
However, Zaretsky in view of Ahluwalia does not teach wherein the SDP architecture includes (i) a plurality of SDP worker services under control of a SDP manager, (ii) an SDP zone worker service that monitors electric power flow through a power panel under control of the SDP manager, and wherein each SDP worker service in the plurality of SDP worker services controls and monitors a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks.
Goodrum teaches wherein the SDP architecture includes (i) a plurality of SDP worker services under control of a SDP manager, ([0028] “racks 105 also may include a rack manager 108,... Rack manager 108 may actively manage the amount of power consumed by server enclosures 112.” [0029] “During operating, rack manager 108 may receive a power budget for its rack from zone manager 107.” As shown in Fig. 1B, each zone includes racks, which further includes a rack manager to manage power consumed by server enclosures. A rack manager receives the power budget for its rack, which is further managed by the data center manager.) and (ii) an SDP zone worker service that monitors electric power flow through a power panel under control of the SDP manager, ([0026] “data center manager 106 may allocate this overall power budget among zones A-E…zone managers 107 that are located in each zone” [0027] “One key feature of zone manager 107 is the ability to adaptively monitor and curtail the power consumption in a zone within the predetermined amount allocated to it by data center manager 106.” As shown in Fig. 1, data center is divided into various zones. Each zone includes a zone manager to monitor and curtail power consumption in the zone, which is controlled by the data center manager.)
wherein each SDP worker service in the plurality of SDP worker services controls and monitors a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks. ([0028] “racks 105 also may include a rack manager 108,...Rack manager 108 may actively manage the amount of power consumed by server enclosures 112.” [0029] “During operating, rack manager 108 may receive a power budget for its rack from zone manager 107.” Rack manager manages the amount of power consumed by server enclosures.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia by incorporating the teaching of Goodrum of a plurality of SDP worker servers under control of a SDP manager to control and monitor a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks. They are all directed toward controlling servers. As recognized by Goodrum, data centers to implement high-density computing configurations include tens of thousands of servers or more, which requires high cost and efforts for power and cooling requirements of the data center. ([0001], [0003]) Furthermore, an unexpected change in computing demand, for example as a result of a work load shift between servers, may increase power demand and trip a circuit breaker or cause localized over-heating. ([0003]) By controlling each zone with its zone manager, localized overheating or overload can be controlled with more accurate estimation of the actual power requirements of the server. ([0003]) Therefore, it would be advantageous to incorporate the teaching of Goodrum of a plurality of SDP worker servers under control of a SDP manager to control and monitor a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks to prevent localized overheating or overload.

Claims 5-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwalia as applied to claims 1 and 16 above, and further in view of Goodrum and further in view of Nassoura (United States Patent Application Publication US 2018/0373548), hereinafter Nassoura.

Regarding claim 5, Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
Zaretsky, as modified above, further teaches receiving, using the resource inventory manager that detected the new server rack, an indication that the new server rack in the standby mode is to be added to a zone of the data center, (Fig. 3 302 “ADD NEW BLADE TO CHASSIS” Fig. 4 [0020] “When a chassis controller 100 gets a request to turn on a newly inserted blade, the BMC 202 for that blade will first return the lower power rating. This will allow the blade to power up in the low performance mode. During POST (power-on self-test), the BIOS device 210 would request the BMC 202 query the chassis controller 100 for permission to switch into higher power modes.” [0022] “a new blade 105 is added to the chassis 106. In block 406, alternating current (AC) power would be applied to the newly added blade 105. In block 408, the BMC 202 on the new blade 105 initializes using the auxiliary power rail (AUX) 108A. In block 410, the BMC 202 advertises or reports its basic power level to the chassis controller 100. This basic power level is related to the lower or basic performance mode for the new blade 105.” Before powering up the newly added server, the BMC reports the basic power level to the chassis controller, which indicates that the newly added server requests power. The newly added server with AUX power is not yet performing or receiving power to perform workload, which is interpreted as the new server in the standby mode.)
retrieving information using the resource inventory manager that detected the new server rack corresponding to the new server rack from an integrated management system; ([0046] “FIG. 3 depicts an algorithm 340 that may be implemented by management processor 330 to assess the power requirements of server 302 prior to, during, and after booting up.” Fig. 4 410, [0022].” [0022] “a new blade 105 is added to the chassis 106. In block 406, alternating current (AC) power would be applied to the newly added blade 105. In block 408, the BMC 202 on the new blade 105 initializes using the auxiliary power rail (AUX) 108A. In block 410, the BMC 202 advertises or reports its basic power level to the chassis controller 100. This basic power level is related to the lower or basic performance mode for the new blade 105.” The BMC reports the basic power information of the newly added server, which is interpreted as information corresponding to the new server.)
However, Zaretsky in view of Ahluwalia does not teach translating the information corresponding to the new server rack into a rack inventory file.
Goodrum teaches translating using the resource inventory manager that detected the new server rack the information corresponding to the new server rack into a rack inventory file. ([0062] “The power measurement from measurement circuit 404 is fed to comparison circuit 410 and therefore may be referred to as a closed-loop approach. In other embodiments that may be referred to as a more open-loop approach, comparison circuit 410 may receive a power estimate based on predetermined lab characterizations instead of real time measurements. In yet other embodiments, a hybrid approach may be used where comparison circuit 410 uses the lab characterization at first to start server 400, and then builds a lookup table 414 with the power measurement values from measurement circuitry 404 as server 400 operates and then uses this instead of the lab characterization data.” The power measurement of the server is translated and built into a lookup table, which is interpreted as translating the information corresponding to the new server rack into a rack inventory file.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia by incorporating the teaching of Goodrum of translating the information corresponding to the new server into a inventory file. They are all directed toward controlling servers. By translating the power information corresponding to the new servers, the power consumption information can be further adjusted based on the measured power consumption for a better power management. Furthermore, for the subsequent booting process, the actual power information corresponding to the new server can be used to allocate the power budget. Therefore, it would be advantageous to incorporate the teaching of Goodrum of translating the information corresponding to the new server into a inventory file for more effective power management.
However, Zaretsky in view of Ahluwalia and further in view of Goodrum does not teach wherein the zone comprises the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone.
Nassoura teaches wherein the zone comprises the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone. ([0028] “Floor-mounted power distribution units (POU) 111, 112, 113, and 114 each distributes electrical power received from power supply 101 to one or more rack cabinets, such as rack cabinets 141 through 152… Each floor POU can comprise main breakers, individual circuit breakers, and power monitoring panels.” As shown in Fig. 1, each zone, which is interpreted as rack cabinets for servers associated with its floor PDU, as shown in Fig. 3. Furthermore, floor PDU comprises main breakers, individual circuit breakers for the zone or the servers in the zone.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia and further in view of Goodrum by incorporating the teaching of Nassoura of the zone comprising the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone. They are directed toward data center with plurality of racks with servers. As well known in the art before the effective filing date of the claimed invention, an unexpected change in computing demand, for example as a result of a work load shift between servers, may increase power demand and trip a circuit breaker or cause localized over-heating. A circuit breaker prevents damages from excessive power demands. Therefore, it would be advantageous to incorporate the teaching of Nassoura of the zone comprising the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone to protect the zone of the plurality of servers and servers.

Regarding claim 6, Zaretsky in view of Ahluwalia and further in view of Goodrum and further in view of Nassoura teaches all the method of claim 5, as discussed above.
Goodrum further teaches controlling and monitoring the new server rack in the standby mode based on data in the rack inventory file; ([0062] “The power measurement from measurement circuit 404 is fed to comparison circuit 410 and therefore may be referred to as a closed-loop approach. In other embodiments that may be referred to as a more open-loop approach, comparison circuit 410 may receive a power estimate based on predetermined lab characterizations instead of real time measurements. In yet other embodiments, a hybrid approach may be used where comparison circuit 410 uses the lab characterization at first to start server 400, and then builds a lookup table 414 with the power measurement values from measurement circuitry 404 as server 400 operates and then uses this instead of the lab characterization data.” Based on the data in a look up table, the power management is used for comparison, which can be used for the subsequent booting or starting of the system and server.) and 
generating power consumption data corresponding to the new server rack based on the controlling and monitoring of the new server rack using the new SDP worker service in the SDP architecture. ([0062] “The power measurement from measurement circuit 404 is fed to comparison circuit 410 and therefore may be referred to as a closed-loop approach. In other embodiments that may be referred to as a more open-loop approach, comparison circuit 410 may receive a power estimate based on predetermined lab characterizations instead of real time measurements. In yet other embodiments, a hybrid approach may be used where comparison circuit 410 uses the lab characterization at first to start server 400, and then builds a lookup table 414 with the power measurement values from measurement circuitry 404 as server 400 operates and then uses this instead of the lab characterization data.” Based on the power management during controlling and monitoring the new server, power consumption data is generated and stored in a look up table.)

Regarding claim 7, Zaretsky in view of Ahluwalia and further in view of Goodrum and further in view of Nassoura teaches all the limitations of the method of claim 6, as discussed above.
Goodrum further teaches comparing the power consumption data corresponding to the new server rack with the power safety criteria corresponding to the zone; and determining whether the power consumption data for the new server rack meets the power safety criteria. ([0048] “this negotiation may take place between management processor 360 and other management devices, such as enclosure manager 111 and zone manager 107. This negotiation process may include a scheme among servers that prioritizes the order that servers give power back to the overall power budget and also prioritizes the order that servers take power from the overall power budget.” The power budget allocated to the zone manager is interpreted as power safety criteria corresponding to the zone. Based on the power budget for the zone, the power consumption data for the new server is compared to the power budget, which is interpreted as determining whether the power consumption data for the new server rack meets the power safety criteria.)

Regarding claim 8, Zaretsky in view of Ahluwalia and further in view of Goodrum and further in view of Nassoura teaches all the limitations of the method of claim 7, as discussed above.
Ahluwalia teaches responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, (Fig. 6 “Sufficient power in budget for at least P_aux” No 82 “Agent displays error to user” No sufficient power in budget for at least P_aux to add a server to group is interpreted as the power consumption data for the new server rack does not meet the power safety criteria. It is determined at 78 in Fig. 6.) outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria corresponding to the zone ([0019] “The user may select any number "N" groups from among the available 20 servers in the datacenter. Groups are individually labeled in the figure from a first group ("Group 1 ") to an Nth group ("Group N''). The user inputs a power budget into the power 14 management entity for each group, from a first power budget 30 for Group 1 to an Nth power budget 32 for Group 20 N. The total power available for allocation to the servers in each group is limited by the group power budget for that group.” No 82 “Agent displays error to user” As shown in Fig. 6 at step 78 and 82, when there is no sufficient power in budget for at least P_aux to add a server, agent displays error to the user, which is interpreted as outputting an error message. The power budget compared to the P aux for the new server rack is for the group, which is interpreted as the power safety criteria corresponding to the zone.) keeping the new server rack in the standby mode without processing any workload. ([0036] “If sufficient power is not available to provide at least P aux to the requesting server, then the agent displays an error to the user according to step 82, and the server is not added to the group, at least at that moment.” The new server only receives P aux, which is the power provided in the power off state, and stays in the power off state until the sufficient power budget is available.)

Regarding claim 9, Zaretsky in view of Ahluwalia and further in view of Goodrum and further in view of Nassoura teaches all the limitations of the method of claim 7, as discussed above.
Zaretsky, as modified above, teaches responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, selecting the new server rack in the resource inventory of the zone, (Fig. 4 404 “ADD NEW BLADE TO THE CHASSIS” 414 “EXCEEDS MAX CHASSIS POWER” 422 “CC SEND POWER-ON APPROVAL TO BMC” Based on the comparison between the power consumption data of the newly added blade or server and the max chassis power, which is interpreted as responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, CC sends power-on approval to the new server rack, which has to be performed after selecting the new server rack by CC.)
transitioning the new server rack from the standby mode to the active mode processing the set of workloads. (Fig. 4 422 “CC SENDS POWER-ON APPROVAL TO BMC” 428 “BLADE BIOS/FW REQUESTS THE CC FOR PERMISSION TO SWITCH INTO MAX POWER MODE. BMC ADVERTISES ITS MAX POWER VALUE TO CC” After sending power-on approval to BMC, the new blade powers up in the basic power mode and receive power at the higher performance mode of the max power mode, which is interpreted as transitioning the new server from the standby mode to the active mode processing the set of workloads.)
Ahluwalia further teaches responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, (Fig. 6, 76 “Sufficient power in budget for at least P_aux?” Fig. 6, 80 “Agent adds server to group.” Based on the determination at the step 76 for sufficient power in budget, which is interpreted as responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, server is added to the group, which is interpreted as adding the new server rack to resource inventory corresponding to the zone.) and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center. (Fig. 6, 80 “Agent adds server to group.” Sufficient power in budget is interpreted as without exceeding the power budget for the zone. The claim limitation “to increase reliability and availability of the data center simply expresses an intended result. As shown in MPEP 2111.04, the simple expression of the intended result is not given weight.)

Regarding claim 20, the claim 20 is the computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 5, and 6. The claim 20 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Goodrum and further in view of Nassoura teaches all the limitations of the claim 20.

Response to Arguments
Applicant's arguments filed 4/8/2022 with respect to “DETAILED ANALYSIS Ensuring Proper Control/Monitor By A ‘New SPD Worker Service’ ”have been fully considered but they are not persuasive.
Applicant argues 
With respect to Claim 1, such claim recites "ensuring, using the SDP architecture, that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode" (emphasis added). Here, the 'SDP architecture' is used to ensure that the 'new server rack' - that was detected using the 'resource inventory manager' - is properly controlled and monitored 'by a new SDP worker service' in the SDP architecture prior to transitioning the 'new server rack' to the active mode. Accordingly, there are two specific aspects of these claimed features - (1) there is a 'new1 SDP worker service' and (2) a step of 'ensuring' that the 'new server rack' in the standby mode is properly controlled and monitored by such 'new SDP worker service' - where such 'ensuring' step is performed using the 'SDP architecture' prior to transitioning the 'new server rack' to the active mode.
There is also a synergistic interplay between the claimed 'resource inventory manager' (that detects the 'new server rack') and the claimed 'SDP architecture' (that is used to ensure proper control and monitoring of such 'new server rack' that was detected by the 'resource inventory manager').
On pages 5-6 of the current Office Action, the Examiner alleges that Ahluwalia describes all such ensuring-based aspects of Claim I in paragraphs [0017], [0036], [0037] and [0031]. Applicant responds as follows. 
In paragraph [0017], Ahluwalia describes a computer system to be power managed includes a plurality of servers and a power management entity for managing the allocation of power to the servers. There is no mention of (1) a 'new SDP worker service', or (2) any steps/actions performed by a 'new SDP worker service' such as controlling and monitoring a 'new server rack' in standby mode prior to transitioning the 'new server rack' to the active mode, as claimed. Instead, a plurality of servers are managed by a power management entity…
The Examiner further opines on page 35 of the current Office Action that Ahluwalia describes 'the agent communicates with the server to be added' and 'Then, with a successful communication, the agent retrieves the value of P aux associated with that server'. Such assertions fail to account for (1) the 'new' service aspects of Claim 1 ("a 'new SDP worker 3 service'"), or (2) any 'ensuring'3 step/action pertaining to a properly controlled and monitored 'new server rack' (by such 'new SDP working service') prior to transitioning such 'new server rack' to the active mode. Instead, a pre-existing (i.e., not new) agent retrieves a value in response to a successful 'communication' with a server.
Thus, it is urged that Claim 1 has been erroneously rejected due to such 'new SDP worker service' based prima facie obviousness deficiencies.
Remarks Pages 10-12

Examiner respectfully disagrees with applicant’s argument that such assertions fail to account for (1) the 'new' service aspects of Claim 1 ("a 'new SDP worker 3 service'"), or (2) any 'ensuring'3 step/action pertaining to a properly controlled and monitored 'new server rack' (by such 'new SDP working service') prior to transitioning such 'new server rack' to the active mode.
As discussed above in the claim rejection of the claim 1, Ahluwali teaches the power management entity acting as an agent to manage power to the servers. ([0018]) Furthermore, the power management entity or the agent communicate to the server to determine it the power budget is sufficient for the power of the server to be added to the group. ([0023], [0034]) The power management entity or the agent controls the communication, which is interpreted as the new server rack is properly controlled. For the communication, the power information for the new server rack is retrieved, which is interpreted as the new server rack is monitored. Until the agent determines the power budget is sufficient to power on the server to be added, the server is not powered up, which is interpreted as prior to transition the new server rack to the active mode. Furthermore, various functions of the software are coded separated and the name is given to that chunks of the codes or functions. Thus, different functions of the power management entity can be given with different names. Therefore, portion of the power management entity to perform controlling and monitoring the new server rack is interpreted as the SDP architecture. Thus, the portion of the power management entity, which includes hardware and/or software, to perform ensuring, using the SDP architecture, that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode is interpreted as a new SDP worker service in the SDP architecture. ([0017]) 

Applicant's arguments filed 4/8/2022 with respect to “DETAILED ANALYSIS Ensuring Proper Control/Monitor By A ‘Transitioning Using A Boot Manager’ ”have been fully considered but they are not persuasive.

Applicant argues:
Further with respect to Claim 1, such claim recites "transitioning, using a boot manager, the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks in response to the SDP architecture determining that the power safety criteria are met, wherein the boot manager begins a boot deploy process that includes powering up the new server rack" (emphasis added)… In addition, this same 'boot manager' itself (as contrasted to the claimed 'SDP architecture') begins a boot deploy process that includes powering up the new server rack. In other words, there is a synergistic interplay between the claimed 'boot manager' and the claimed 'SDP architecture'.
…
In Figure 3, element 310, Zaretsky depicts that a 'blade' itself powers up using the power usage level allowed by the chassis controller (Zaretsky paragraph [0021], lines 23-25). There is no mention of a 'boot manager' that both (1) transitions a new server rack from a standby mode to an active mode in response to the SDP architecture determining that the power safety criteria are met, and (2) begins a boot deployment process, as claimed. Instead, a 'blade' powers up.
…
There is no mention of a 'boot manager' that both (1) transitions a new server rack from a standby mode to an active mode in response to the SDP architecture determining that the power safety criteria are met, and (2) begins a boot deployment process, as claimed. Instead, a 'chassis controller' sends a power-on approval (i.e., a command or instruction) to a 'blade' - without regards to any synergistic interplay between a 'boot manager' and an 'SDP architecture', as claimed.
In Figure 4, element 426, Zaretsky depicts that a 'new blade' is powered up (Zaretsky paragraph [0025], lines 7-8). There is no mention of a 'boot manager' that both (1) transitions a new server rack from a standby mode to an active mode in response to the SDP architecture determining that the power safety criteria are met, and (2) begins a boot deployment process, as claimed. Instead, a 'blade' powers up.
…
However, such assertions allege that the Zaretsky's 'chassis controller' with the 'power manager' (aka the claimed 'boot manager') is used to perform both the power safety determination and power-on approval. Such claim interpretation fails to address both the (1) claimed 'SDP architecture' that itself is used to perform the claimed power safety determination; and (2) the claimed synergistic interplay between the claimed 'SDP architecture' and the claimed 'boot manager' (transitioning, using a boot manager, the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks in response to the SDP architecture determining that the power safety criteria are met). Instead, such Examiner assertions allege that a 'boot manager' itself performs both the power safety determination and power-on approval - without regards to any synergistic interplay with an 'SDP architecture', as claimed.
Remarks Pages 12-14

Examiner respectfully disagrees with the applicant’s argument that there is no mention of a 'boot manager' that both (1) transitions a new server rack from a standby mode to an active mode in response to the SDP architecture determining that the power safety criteria are met, and (2) begins a boot deployment process, as claimed. As discussed above in the claim rejection regarding claim 1, various functions of the software are coded separated and the name is given to that chunks of the codes or functions. Thus, different portions of the codes to perform functions are given with different names, such as a boot manager and the SDP architecture. The portion of the power manager in the chassis controller to perform determining that the power safety criteria are met is the step 310 in FIG. 3 and 422-426 in FIG. 4 for the power manager to determine if the chassis has enough power for the blades to be added. ([0022]-[0026]) Furthermore, the portion of the power manager in the chassis controller to send power approval to the blades is interpreted as a boot manager to transition the new server rack from the standby mode to the active mode in a safe manner. ([0025]-[0028]) As argued by the applicant, the blades powered up itself. However, the blades powered up in a safe manner without exceeding a power budget for the plurality of server racks based on the approval from the power manager that determines that the power safety criteria are met.

Applicant argues:
Further with respect to Claim 1, it is urged that a person of ordinary skill in the art would not have been motivated to modify the teachings of Zaretsky for the reasons identified by the Examiner on pages 6-7 of the current Office Action. For example, the Examiner asserts "Therefore, it would be advantageous to incorporate the teachings of Ahluwalia of detecting a new server rack, ensuring that the new server racks are controlled and monitored prior to transitioning to the active state in order to provide sufficient power for the entire system". Applicant urges that a person of ordinary skill in the art would not have been motivated to modify the teachings of Zaretsky for these stated reasons since Zaretsky already provides an ability to detect, monitor, and transition power, as will now be shown in detail.
In paragraph [0022], Zaretsky describes adding a new blade to a blade array. In this same paragraph [0022] and in paragraph [0020], Zaretsky describes that its BMC reports status of a newly added blade. In paragraph [0025], Zaretsky describes powering up the new blade in a safe mode with sufficient power. Accordingly, Zaretsky already provides an ability to detect, monitor, and transition power - and therefore a person of ordinary skill in the art would not have been motivated to modify Zaretsky for the reasons identified by the Examiner. Thus, it is further shown that Claim I has been erroneously rejected since a person of ordinary skill in the art would not have been motivated to modify the teachings of Zaretsky for the reasons identified by the Examiner on pages 6-7 of the current Office Action.
Remarks 14-15

Examiner respectfully disagrees with the applicant’s argument that a person of ordinary skill in the art would not have been motivated to modify the teachings of Zaretsky for the reasons identified by the Examiner and Zaretsky already provides an ability to detect, monitor, and transition power. As discussed above in the claim rejection, Zaretsky teaches the limitation transitioning power as shown in FIG. 3 310, FIG. 4 422-426. Furthermore, Zaretsky does not teach detecting that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data and ensuring, using the SDP architecture, that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode.  As applicant recognized, Zaretsky describes adding a new blade to a blade array and its BMC reports status of a newly added blade. ([0020], [0022]) However, Zaretsky does not teach a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode. Zaretsky teaches monitoring the blade power usage level based on the BMC reports. However, Zaretsky does not teach the SDP architecture to ensure that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker. 

Applicant argues:
Further with respect to Claim 3, such claim recites "remotely managing, via a network and using the new SDP worker service in the SDP architecture, power consumption of the new server rack within the power budget for the plurality of server racks as a whole" (emphasis added). Here, the 'new SDP worker service' in the SDP architecture is used to remotely manage power consumption of the 'new server rack'.
On pages 7-8 of the current Office Action, the Examiner alleges that Ahluwalia teaches all aspects of Claim 3 in paragraphs [0017], [0036], and Figure 6, element 78. Applicant responds as follows.
In paragraph [0017], Ahluwalia describes a computer system to be power managed includes a plurality of servers and a power management entity for managing the allocation of power to the servers. There is no mention of (1) a 'new SDP worker service', or (2) any steps/actions performed by a 'new SDP worker service' such as controlling and monitoring a 'new service rack' in standby mode prior to transitioning the 'new server rack' to the active mode, as claimed. Instead, an existing ‘agent’ conditionally adds a server to a group.
Remarks page 15

Examiner respectfully disagrees with applicant’s argument that there is no mention of (1) a 'new SDP worker service', or (2) any steps/actions performed by a 'new SDP worker service' such as controlling and monitoring a 'new service rack' in standby mode prior to transitioning the 'new server rack' to the active mode, as claimed. As discussed above, various functions of the software are coded separated and the name is given to that chunks of the codes or functions. The portion of the power management entity or the agent to control communication between the agent and the server and retrieve the P aux of the server is interpreted as the new SDP worker service to perform controlling and monitoring a 'new service rack' in standby mode prior to transitioning the 'new server rack' to the active mode.

Applicant's arguments filed 4/8/2022 with respect to “III. 35 U.S.C. 103 Obviousness” regarding claims 2, 13, and 17 have been fully considered but they are not persuasive.

Applicant argues
Applicant initially traverses the rejection of Claim 2 for similar reasons to those given above with respect to Claim I (of which Claim 2 depends upon).
Further with respect to Claim 2, such claim recites "assigning, using the SDP architecture, the new server rack to the new SDP worker service" (emphasis added). Here, the SDP architecture is used to assign the 'new server rack' to the 'new SDP worker service'.
On pages I 0-11 of the current Office Action, the Examiner alleges that Ahluwalia teaches all such assigning-based aspects of Claim 2 in paragraphs [0018] and [0036]. Applicant responds as follows.
In paragraph [0018], Ahluwalia describes a user using a user interface included with the power management entity to create a 'group' of servers to be power managed. This 'group' is not described as being a 'new SDP worker service'. Instead, it is a group of hardware server components.
In paragraph [0036], Ahluwalia describes that if an 'agent' successfully contacts a server, the agent retrieves a value (P aux) associated with the server. Notably, there is no mention of any 'new SDP worker service', as claimed.
Thus, it is urged that Claim 2 has been erroneously rejected due to such 'new SDP worker service' based prima facie obviousness deficiencies.
Remarks Page 16

Examiner respectfully disagrees with applicant’s argument that this 'group' is not described as being a 'new SDP worker service'. Instead, it is a group of hardware server components. As discussed above, the new SDP worker service is interpreted as a portion of the power management entity or the agent. Furthermore, the power management entity or the agent is set up or assigned to perform controlling and monitoring the power information of the server to be added to the group. 

Applicant further argues:
Still further with respect to Claim 2, such claim recites "adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode" (emphasis added).
Here, a particular action is performed using a particular entity (the SDP architecture) with respect to the timing of another action being performed by another entity (boot manager).
On page 11-12 of the current Office Action, the Examiner alleges that Cohen teaches all such adjusting-based aspects of Claim 2 in paragraph [0007] and Figure 2. There, Cohen describes adjusting power provided to computers - without regards to any timing-based criteria with respect to a 'boot manager', as claimed.
Remarks pages 16-17

Examiner respectfully disagrees with the applicant’s argument that there, Cohen describes adjusting power provided to computers - without regards to any timing-based criteria with respect to a 'boot manager', as claimed. As discussed above, various functions of the software are coded separated and the name is given to that chunks of the codes or functions. Cohen teaches a power controller to adjust the power budget of the computers by reducing power to all of the computers. ([0007]) The power budget or the allocated power to other computers in the original power is determined to be reduced prior to providing reduced power to all the computers. Until the reduced power is provided to the new computer, the computer is still in the standby power. Furthermore, in order to provide the power to the newly added computer, without reducing power to existing computers, no sufficient power cannot be provided to the computer, which will be newly added. 

Applicant’s arguments, see Remarks, filed 4/8/2022, with respect to the rejections of claims 5-9 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nassoura. Nassoura teaches a power distribution system for a data center. Nassoura teaches a plurality of floor-mounted power distribution units comprising main breakers, individual circuit breakers and power monitoring panels. Each floor-mounted power distribution units for rack cabinets is interpreted as a zone comprising the plurality of server racks. Furthermore, a remote power panel is interpreted as a power panel, which is a component of an electrical distribution system to divides an electrical power feed into branch circuits. Nassoura teaches a floor-mounted power distribution unit is to distribute the electrical power to one or more racks. ([0028]) Furthermore, Nassoura discloses that each floor mounted power distribution units comprising main breakers, and individual circuit breakers. ([0028])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187